Citation Nr: 1031205	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-33 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant & daughter


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from April 1953 to April 1975.  He died in January 2005 at the 
age of 71.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied entitlement to the benefit currently 
sought on appeal.

The appellant appeared before the undersigned Veterans Law Judge 
in a videoconference hearing from Jackson, Mississippi in 
September 2009 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After issuance of the October 2008 Statement of the Case (SOC), 
the appellant submitted additional medical evidence to the Board 
consisting of a medical statement from Dr. JL dated in October 
2009.  This medical evidence is pertinent to the appeal and has 
not yet been considered by the RO, the agency of original 
jurisdiction.  

In order to expedite the appeal and reach a determination in this 
case, the Board solicited a waiver of the appellant's procedural 
right to review of the newly submitted evidence by the AOJ in the 
first instance.  However, by correspondence dated in July 2010, 
the appellant declined to waive her right to such review and 
instead indicated her desire that the case should be remanded to 
the AOJ for review of this additional evidence.  As the appellant 
has this procedural right, the Board has no discretion and the 
appeal must be remanded for this evidence to be considered by the 
AOJ prior to Board adjudication.  38 C.F.R. § 20.1304(c) (2009).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of service 
connection for the cause of the Veteran's 
death, taking into account all new 
evidence received since the October 2008 
SOC.  If the determination remains 
unfavorable to the appellant, she and her 
representative (should one be appointed) 
must be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last SOC.  The appellant must be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


